         Case 5:20-cv-00228-MTT Document 10 Filed 10/02/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

MANDRIEZ SPIVEY,                              )
                                              )
                                              )
                     Petitioner,              )
                                              )
              v.                              )   CIVIL ACTION NO. 5:20-cv-228 (MTT)
                                              )
FEDERAL PROBATION,                            )
                                              )
                                              )
                Respondent.                   )
 __________________                           )


                                          ORDER

       Petitioner Mandriez Spivey, moves to dismiss his 28 U.S.C. § 2254 petition.

Doc. 9. Spivey states that he “would like to withdraw this case from Federal Courts in

order to … file it in the State Courts.” Id. Petitioner’s habeas petition is no longer

pending in this Court. The Court entered final judgment on August 3, 2020. Doc. 6.

The Court dismissed Spivey’s § 2254 petition for lack of jurisdiction. Doc. 5. This

dismissal is without prejudice to Spivey’s rights to refile his action in any other court.

Fed. R. Civ. P. 41(b) (a dismissal for lack of jurisdiction does not operate as an

adjudication on the merits); Rule 12, Rules Governing § 2254 Cases in the United

States District Courts (the Federal Rules of Civil Procedure apply to § 2254 actions

when they are not inconsistent with statutory provisions or specific habeas rules).

       Accordingly, Spivey’s motion to dismiss (Doc. 9) is DENIED as moot.

       SO ORDERED, this 2nd day of October, 2020.

                                                  S/ Marc T. Treadwell
                                                  MARC T. TREADWELL, CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT
